Title: From George Washington to Samuel Huntington, 2 January 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Quarters Morristow⟨n⟩ 2d January 1780
          
          Congress were pleased by their resolution of the 1st of January last to express their desire of retaining Brigadier General Du Portail, Colonels La Radiere and Laumoy, and Lt Col. De Gouvion in the service of these states for another campaing, if

agreeable to them. These gentlemen having accepted the invitation, have now completed the term to which it extended; and it is with pleasure I can inform Congress that their subsequent conduct has more than justified the opinio⟨n⟩ expressed in my letter on which that resolution is founded. They have been particularly useful in the course of this last period, and have acquired general esteem and confidence⟨.⟩ I cannot forbear adding that the better the gentleman at the head of the corps is known the more he is found to be a man of abilities, and of distinguished military merit.
          As the continuance of these gentlemen in the service, under present circumstances appears to me indispensible, I have consulted General Du Portail about their further intentions. His answer in behalf of the corps, was, that they continue to have a sincere desire of being useful to the United States, and will esteem themselves highly honored by remaining in the service, if it be the wish of Congress, and measures are taken through the channel of the French minister, to obtain the permission of their court; unless there should be a war by land kindled in Europe, in which case it would be their duty to return and devote their services to their own country.
          It now remains with Congress to signify their intentions upon the subject, and if they deem the continuance of these gentlemen necessary to acquaint them with thier wishes, and take the proper steps to obtain the concurrence of ⟨the⟩ French Court, without which they cannot justify their stay. A period being limited in the last resolution makes this second application necessary, as the gentlemen could not with propriety out stay the time for which Congress had engaged them without a new signification of their pleasure. I submit whether it may not be adviseable to extend the requisition to the duration of the war.
          It is to be lamented that Colonel De La Radiere is no longer among the number. Congress have no doubt heard of his death, which happened in [   ] last, and was regretted as the loss of a very valuable officer. I have the honor to be with the greatest respect and esteem, Your Excellency’s most obt servt
          
            Go: Washington
          
        